Citation Nr: 0738457	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-38 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disorder.

2.	Entitlement to service connection for a history of 
chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from October 1964 to 
October 1967.  Apparently, after said active service, he had 
unverified periods of duty in the United States Army Reserve 
through 1983, but has not contended that his claimed 
disorders were incurred during any period of active or 
inactive duty for training in the Reserve.  Therefore, those 
exact periods have not been verified, and will not be 
otherwise  discussed.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
lumbar spine disorder related to his period of military 
service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
history of chronic prostatitis related to his period of 
active military service nor is it etiologically related 
to his incident, disease, or exposure during his active 
service.


CONCLUSIONS OF LAW

1.	A lumbar spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


2.	A history of chronic prostatitis was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claims for service connection for a history of 
chronic prostatitis and a lumbar spine disorder are being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claims. 

In a May 2003 letter, issued prior to the January 2004 rating 
decision (as to the veteran's claim regarding his lumbar 
spine disorder), and in July and October 2004 and January and 
April 2005 letters, issued prior to the June 2005 rating 
decision (as to the claim regarding a history of chronic 
prostatitis), the RO informed the appellant of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Laws and Regulations

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
III.	Factual Background and Legal Analysis

A.	Lumbar Spine Disorder

The veteran seeks service connection for a lumbar spine 
disorder.  He maintains that he initially injured his back 
during active service and has a back disorder related to that 
service.

However, the Board concludes that the preponderance of the 
objective and competent medical evidence of record is against 
a finding that the veteran's lumbar spine disorder is related 
to any incident of military service.

Service medical records show that, in December 1964, the 
veteran sprained his back.  There was mild limitation of 
motion and paravertebral muscle tenderness.  Treatment 
included rest and prescribed pain medication.   However, 
February 1966 and February 1967 service examination reports 
indicate that the veteran's spine was normal and, when 
examined for separation in July 1967, the veteran's spine was 
normal.  

Private medical records, including those from 1971 to 1995, 
do not show any complaints of a lumbar spine disorder prior 
to March 1972, when it was noted that the veteran injured his 
back lifting an object.  Lumbar pain was noted and single leg 
reflex was negative.  In December 1978, the veteran reported 
injuring his back four days earlier and had pain on palpation 
in the sacroiliac area.  Single leg reflex was negative and 
his reflexes were normal.  The impression was low back 
strain.  

August 1979 and September 1983 U.S. Army Reserve service 
physical examination reports reflect that the veteran denied 
having recurrent back pain and his spine was normal.

The veteran next complained of back pain in August 1984, 
according to a private medical record, when he reported that 
he pulled his back out two days earlier.  He requested and 
received prescribed pain medicaton.  A November 1985 entry 
includes his complaint of some chronic low back pain for the 
past month assessed as probably a chronic low back and/or 
prostatitis.  

A June 1995 private clinic record reflects that the veteran 
told a neurologist that he strained his back several weeks 
earlier and experienced a recurrence of left sciatica.  
Lumbosacral spasm and strain was diagnosed in subsequently 
dated private records.  Another private record, dated in 
October 1995, includes his complaints of left posterior back 
pain diagnosed as probable L5, S1 nerve compression on the 
left.  In December 1996, chronic low back syndrome was 
diagnosed.  A September 1997 clinical entry reflects the 
veteran's complaints of left sided numbness relieved with 
Valium that the examiner speculated could be either musculo-
skeletal or stress.  A September 2, 2004 private record 
indicates the veteran was seen for pain on the right side of 
his lower back that started that morning when he may gave 
injured his back while lifting something.  A physician 
diagnosed acute lumbar myofacial strain.

In a signed statement dated in September 2004, T.I.S., the 
veteran's service comrade, said that, in approximately 
December 1964, he saw the veteran hurt his back while trying 
to move an obstacle in the road.  The veteran went to the 
dispensary and was treated with medication and rest.  T.I.S. 
said he was aware of several instances in service when the 
veteran had back problems that limited his activities.

A September 2004 VA examination report notes the veteran's 
history of acute back pain in service that was treated with 
pain medication and rest.  He reported recurrent back pain 
for which he took pain mediation. The examiner diagnosed 
episodic lumbar spine strain and opined that, currently, 
there was no evidence to suggest that anything other than a 
muscular injury afflicted the veteran.  As such, each episode 
was self-limited.  There was no boney pathology on x-ray and 
findings of the physical examination were grossly normal.

An April 2005 private clinic record indicates that the 
veteran was seen with complaints of sudden back pain.  A 
history of back pain without any known injury was noted.  The 
diagnosis was lumbosacral back pain.  As well, the VA medical 
records, dated from June 2005 to August 2006, include 
complaints of back pain.

The veteran has contended that service connection should be 
granted for a lumbar spine disorder.  Although the evidence 
shows that the veteran currently has lumbosacral back pain, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
spine was normal on separation from service and the first 
post service evidence of record of lumbar pain is from March 
1972, more than four years after the veteran's separation 
from service.  Moreover, in September 2004, a VA examiner 
diagnosed episodic lumbar spine strain and opined that, 
currently, there was no evidence to suggest that anything 
other than a muscular injury afflicted the veteran.  As such, 
each episode was self-limited.  In short, no medical opinion 
or other medical evidence relating the veteran's lumbosacral 
back pain to service or any incident of service has been 
presented.

Of course, the Board has considered the possibility of 
obtaining a further medical opinion on whether the claimed 
lumbar spine disorder is related to the injury in service.  
See 38 U.S.C.A. § 5103A(d), calling for an examination or 
opinion when necessary to make a decision on a claim.  
However, in this circumstance, there is no duty on the part 
of VA to provide an additional medical examination because, 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant was advised of the need to submit competent medical 
evidence indicating that he has the disorder in question, and 
further substantiating evidence suggestive of a linkage 
between the alleged in-service exposure and the current 
disorder, if shown.  The appellant has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
claimed disease is related to the appellant's military 
service.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed lumbar spine disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed lumbar spine disorder.  The preponderance 
of the evidence is therefore against the appellant's claims 
of entitlement to service connection for a lumbar spine 
disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
lumbar spine disorder is not warranted.

B.	 History of Chronic Prostatitis

The veteran also seeks service connection for a history of 
chronic prostatitis.  He essentially contends that he 
developed prostatitis as a result of exposure to toxic 
chemicals during his participation in Project 112/SHAD.  In 
his July 2004 written statement, he said he participated in 
the following tests: Magic Sword, from May to July 1965; 
Night Train, from September to November 1965; Devil Hole II, 
from May to June 1966; and Blue Tango, during June and July 
1967.

At the outset of this discussion, the Board notes that 
records associated with the claims file, including July 2005 
correspondence from the VA Central Office SHAD Project 
Manager, confirm the veteran's participation in Project 
112/SHAD, involving test Devil Hole II, Magic Sword, and 
Deseret Test Center test 69-32 while serving aboard the USS 
GEORGE EASTMAN.  As noted in these records, Project SHAD, an 
acronym for Shipboard Hazard and Defense, was part of a 
larger effort called Project 112 that was a comprehensive 
program initiated in 1962 by the Department of Defense (DoD) 
to protect and defend against potential chemical and 
biological warfare threats.  Project SHAD encompassed a 
series of tests by the DoD to determine the vulnerability of 
U.S. warships to attack with chemical and biological warfare 
agents and the potential risk to American forces posed by 
those agents.  According to DoD Fact Sheets, the particular 
tests conducted during Magic Sword involved studying the 
feasibility of an offshore release of Aedes aegypti 
mosquitoes.  Infected mosquitoes were released from the USS 
GEORGE EASTMAN, an onshore biting study was conducted, and 
the mosquitoes eradicated aboard ship through high heat and 
insecticide.  During Devil Hole II, weapons effects 
information for artillery delivered VX nerve-agent filled 
shells was studied.         

In light of these records, the Board concedes that the 
veteran was exposed to mosquitoes, insecticides, and VX 
nerve-agent while participating in Project 112/SHAD.  
However, despite finding that the veteran was exposed to 
mosquitoes, insecticides, and VX nerve-agent during service, 
the Board concludes that the preponderance of the objective 
and competent medical evidence of record is against finding 
that the veteran's history of chronic prostatitis is related 
to that exposure, or to any other incident of military 
service.

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints or findings 
of a prostate disorder, and his genitourinary system was 
specifically found to be normal at separation.  Although the 
veteran has reported that he first had prostatitis in 
service, or shortly thereafter, there are no post-service 
medical records in the record dated prior to 1980s.

Similarly, private medical records associated with the claims 
file reference a history of chronic prostatitis in the 1980s, 
and a November 1985 clinical entry indicates that the veteran 
took an antibiotic prescribed by Dr. R.Z. for apparently a 
chronic prostatitis.  Records from more recently, in the 
early 2000s, indicate the condition was noted by history 
without evidence of recurrence.  A February 9, 2004 record 
from Dr. R.Z. indicates the veteran had chronic prostatitis 
in the past but had no symptoms over the past few years.  
However, there is no suggestion in any of these treatment 
records that the veteran's history of chronic prostatitis may 
be related to his military service, to include exposure to 
chemicals during Project SHAD.  

In June 2005, the veteran underwent a VA examination during 
which he reported that he worked on Project 112/SHAD in 
service that involved work with chemical testing and 
dissemination.  He believed that he had chronic prostatitis 
as a result of these agents.  He said he did not wear 
protection for any of these tests.   He developed recurring 
urinary tract infections after discharge and was diagnosed 
with prostatitis treated with antibiotics and prostate 
massage.  His last infection was approximately three months 
earlier but he was not seen because he knew the symptoms and 
how to treat them.  Upon clinical examination, the examiner 
noted a diagnosis of a history of prostatitis.  The examiner 
also noted the veteran's participation in Project 112/SHAD 
but did not offer an opinion as to whether the veteran's 
prostatitis may be related to chemical exposure in service.  
However, the examiner consulted with the attending urologist 
who had no knowledge of the causality between the two issues.  
The veteran said that he had information that connected the 
chemicals with prostatitis that he would provide for further 
review.

During his November 2006 personal hearing at the RO, the 
veteran described his history of injections and tests in 
service, including Magic Sword, that tested for mosquitoes by 
a series of shots; Night Train in Alaska, that tested aerosol 
dispersals of Bacillus Globuli and a tracer; Devil Hole II, 
that tested for VX, a "persistent nerve agent" (see hearing 
transcript, page 2); and Blue Tango in Hawaii, that included 
tests for E. Coli, serratia marcescens, and bacillus globuli 
(see hearing transcript, pages 3, 5).  The veteran said he 
had a urinary tract infection in service and shortly after 
discharge, and that he had intermittent urinary tract 
infections and prostatitis since that time for which 
antibiotics were prescribed.  He said he saw Dr. R.Z., his 
private physician, yearly, and did not mention his problem 
anymore as the physician knew he had it.  The veteran said he 
had several attacks that year for which medication was 
prescribed.

Of record is a DoD Fact Sheet regarding the Deseret Test 
Center and the Blue Tango test that consisted of 20 trials 
with aerosol release below the canopy (of a tropical rain 
forest) with Bacillus globigii, Serratia marcescens, and 
Escherichia coli.  Associated health risks included acute 
infections of the urinary tract.  It was noted that Blue 
Tango was conducted between January 18 and March 1, 1968, 
after the veteran's discharge from active service.  

Also of record is a DoD Fact Sheet regarding the Deseret Test 
Center and the Night Train test that studied the penetration 
of an arctic inversion by a biological aerosol cloud, and 
indicates that the test was conducted in Alaska from November 
30, 1963 to January 8, 1964, prior to the veteran's entry 
into service in October 1964.

In a November 2006 signed letter, Dr. R.Z. said the veteran 
had a long history of chronic prostatitis that still caused 
him intermittent symtoms. 

In March 2007, the veteran underwent another VA examination 
and reported his work on  Project 112/SHAD that involved 
working with chemical agents for testing and dissemination 
and believed he had chronic prostatitis as a result of that 
work.  He said he did not wear protection for those tests 
and, after discharge, experienced recurring episodes of 
urinary tract infections and prostatitis was diagnosed.  His 
most recent episodes of prostatitis were one month earlier 
for which he took prescribed medication.  He was also treated 
with various antibiotics and a prostatic massage through the 
years and reported chronic discomfort through the years.  
Results of a previous cystoscopy were reported as normal.  
Upon clinical examination, the diagnosis was a history of 
prostatitis.  The VA examiner noted that a literature search 
failed to show any connection between chronic prostatitis and 
chemical agents 112/SHAD and/or E. coli.  It was noted that 
the veteran and examiner reviewed a United States government 
fact sheet regarding these agents to the effect that there 
should be no long-term complications or problems from these 
agents.  The examiner discussed the matter with two 
physicians, including the attending urologist, and stated 
that "[e]veryone is in agreement with this".  The final 
diagnosis was prostatitis and it was noted that there was, to 
date, no available information to connect the veteran's 
previous military experience to his current condition. 

In light of this opinion, the Board concludes that the 
preponderance of the objective medical evidence is against 
finding a relationship between the veteran's prostatitis and 
his military service.  As noted, a VA examiner considered the 
veteran's contentions, but concluded that there was no 
relationship between his chronic prostatitis and his exposure 
to chemicals during Project SHAD.  There is no contrary 
medical opinion of record.  Furthermore, there is no medical 
evidence suggesting that the history of chronic prostatitis 
is otherwise related to service.  While the veteran reported 
his participation in the Blue Tango test, whose side effects 
included urinary tract infections, and in the Night Train 
test, the VA Central Office Project 112/SHAD manager did not 
confirm that involvement, and the DoD Fact Sheets, described 
above, document that the test periods were from January to 
March 1968, and from November 1963 to January 1964, 
respectively, well before and after the veteran's confirmed 
active service, from October 1964 to October 1967.

Although the veteran may sincerely believe that his history 
of chronic prostatitis is related to chemical exposure in 
service, he, as a layman, does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, supra.  See also Routen v. Brown, 
supra.  As discussed in detail above, a VA examiner 
considered the question, but determined that the veteran's 
history of chronic prostatitis was unrelated to his chemical 
exposure.

Here, too, the Board considered the possibility of obtaining 
a further medical opinion on whether the claimed history of 
chronic prostatitis is related to the alleged chemical 
exposure.  See 38 U.S.C.A. § 5103A(d).  However, in this 
circumstance, too, there is no duty on the part of VA to 
provide an additional medical examination.  See Wells v. 
Principi, supra.  The appellant was advised of the need to 
submit competent medical evidence indicating that he had the 
disorder in question and substantiating that it was related 
to his alleged in-service exposure and has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the claimed disease is related to the 
appellant's military service, to include his alleged exposure 
to chemicals during Project SHAD.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service," to included the 
alleged exposure to chemicals.  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, although the veteran may sincerely believe 
that history of chronic prostatitis is related to his alleged 
exposure to chemicals in service, as a layman, he does not 
have competence to give a medical opinion on diagnosis or 
etiology of a condition.  See Washington, Bostain, Espiritu, 
Routen, supra.

In summary, for all the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran's history of chronic 
prostatitis had its onset in service or is otherwise related 
to his military service.  Thus, the benefit sought on appeal 
is denied.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a history of chronic prostatitis is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


